UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,
                           Plaintiff,
                    -against-                                       19-CV-11128 (CM)

OWN OF ONONDAGA; NYSDOT; CITY OF                              ORDER OF DISMISSAL AND
SYRACUSE; NEW YORK STATE; NEW                                  TO SHOW CAUSE UNDER
YORK STATE DEPARTMENT OF                                            28 U.S.C. § 1651
TRANSPORTATION,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Robert W. Johnson, appearing pro se, brings this action alleging that he was

involved in a motor vehicle accident on February 3, 2017 in Syracuse, New York. By order dated

January 10, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP).

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that on February 3, 2017, he was involved in a motor vehicle accident in

Syracuse, New York. As a result of the accident, Plaintiff “suffered multiple injuries &

disabilities.” (ECF No. 2 at 3.) 1 On December 2, 2019, two days before Plaintiff filed this action,

he filed an action in this Court regarding a motor vehicle accident that occurred on February 1,

2017, in Buffalo, New York. See Johnson v. New York State Dep’t of Trans., ECF 1:19-CV-

11127, 2 (S.D.N.Y. filed Dec. 2, 2019).




        1
            Page numbers refer to those generated by the Court’s electronic filing system.


                                                   2
       Plaintiff has filed numerous actions here and in other federal district courts against

Progressive Corporation Insurance Company (“Progressive”) arising out of a January 28, 2017

car accident in Buffalo, New York. See e.g., Johnson v. Victoria Fire & Casualty, ECF 1:19-CV-

2782, 5 (S.D.N.Y. August 29, 2019) (transferring action to the United States District Court for

the Western District of New York); Johnson v. Progressive Corp. Ins. Co., No. 19-CV-2103

(CEH) (M.D. Fla. filed Aug. 22, 2019); Johnson v. Abel, No. 19-CV-2865 (EAS) (S.D. Ohio

Aug. 5, 2019) (dismissing action and deeming Plaintiff a vexatious litigator); Johnson v. Smith,

No. 19-CV-2490 (EAS) (S.D. Ohio Aug. 5, 2019) (same); Johnson v. Coe, No. 19-CV-2428

(EAS) (S.D. Ohio Aug. 5, 2019) (same); Johnson v. Law Offices of Jennifer S. Adams, ECF

1:19-CV-6272, 4 (S.D.N.Y. July 15, 2019) (dismissing complaint as frivolous and for failure to

state a claim and warning Plaintiff under 28 U.S.C. § 1651); Johnson v. Progressive Corp. Ins.

Co., No. 19-CV-0826 (SO) (N.D. Ohio July 15, 2019) (denying Plaintiff’s application to proceed

IFP, dismissing the action without prejudice, and granting Plaintiff 30 days to pay the filing fee

and file a motion to reopen); Johnson v. Nationwide Ins., et al., No. 19-CV-1130 (S.D. Ohio June

5, 2019) (dismissing action for failure to state a claim); Johnson v. Progressive Corp. Ins. Co.,

ECF 1:19-CV-2902, 9 (S.D.N.Y. May 22, 2019) (dismissing complaint without prejudice to the

action filed in the Northern District of Ohio); Johnson v. Victoria Fire & Casualty, No. 19-CV-

0154 (S.D. Ala. May 21, 2019) (dismissing action for failure to state a claim).

       On August 5, 2019, Plaintiff filed an action suing among others, Catherine O’Hagan

Wolfe, Clerk of Court of the United States Court of Appeals for the Second Circuit, who denied

Plaintiff’s appeal; the undersigned; and District Judge Louis L. Stanton, who dismissed several

of Plaintiff’s actions and warned Plaintiff that if he continued to file meritless actions, he could

be barred from filing future actions IFP without prior permission. By order dated November 5,




                                                  3
2019, the Hon. Gregory H. Woods dismissed that action as frivolous, for failure to state a claim

upon which relief may be granted, and for seeking monetary relief against Defendants who are

immune from such relief, and ordered Plaintiff to show cause why an order should not be entered

barring Plaintiff from filing any future action IFP in this Court without prior permission. See

Johnson v. O’Hagan Wolf, ECF 1:19-CV-7337, 5 (S.D.N.Y. Nov. 5, 2019). Plaintiff did not file

a declaration as directed, but instead, on November 13, 2019, Plaintiff filed a notice of appeal,

and that appeal is pending. 2

                                            DISCUSSION

A.      Improper Venue

        Under 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.” Under the general

venue provision, a civil action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim
        occurred . . . ; or (3) if there is no district in which an action may otherwise be
        brought as provided in this section, any judicial district in which any defendant is
        subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the person

is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial district




        2
          A review of the Public Access to Court Electronic Records (PACER) system reveals
that since November 5, 2019, Plaintiff has filed 12 new actions in other federal district courts
and, including this case, four new actions in this Court. See Johnson v. New York State Ins. Fund,
ECF 1:19-CV-11831, 2 (S.D.N.Y. filed Dec. 20. 2019); Johnson v. Progressive.com, ECF 1:19-
CV-11202, 2 (S.D.N.Y. filed Dec. 5, 2019); Johnson v. New York State Dep’t of Trans., ECF
1:19-CV-11127, 2 (S.D.N.Y. filed Dec. 2, 2019).


                                                    4
where it is subject to personal jurisdiction with respect to the civil action in question. See 28

U.S.C. § 1391(c)(1), (2).

       Plaintiff filed this complaint regarding events occurring exclusively in Syracuse, New

York (Onondaga County). Plaintiff does not allege that a substantial part of the events or

omissions underlying his claim arose in this District. Venue is therefore not proper in this Court

under § 1391(b)(1) or (2).

       In light of Plaintiff’s litigation history, the Court finds that it is not in the interest of

justice to transfer this matter to the United States District Court for the Northern District of New

York. Instead, the Court dismisses it without prejudice.

       In deference to Plaintiff’s pro se status, the Court would normally provide Plaintiff an

opportunity to amend the complaint, but the Court finds that the complaint’s deficiencies cannot

be cured with an amendment. Where an amendment would be futile, leave to amend is not

required. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861

F.2d 40, 42 (2d Cir. 1988) (court may dismiss complaint sua sponte and without providing leave

to amend “where the substance of the claim pleaded is frivolous on its face”).

B.     Order to Show Cause

       In light of Plaintiff’s litigation history, he is ordered to show cause why he should not be

barred from filing any further actions in this Court IFP without first obtaining permission from

this Court to file his complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per

curiam) (“The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.”).

       Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon him.


                                                    5
If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does

not set forth good cause why this injunction should not be entered, he will be barred as of the

date of this order from filing any further actions IFP in this Court unless he first obtains

permission from this Court to do so.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed without

prejudice for lack of venue. See 28 U.S.C. § 1406(a).

         The Clerk of Court is further instructed to hold this matter open on the docket until a civil

judgment is entered.

         Plaintiff shall have thirty days to show cause why an order should not be entered barring

Plaintiff from filing any future action IFP in this Court without prior permission. A declaration

form is attached to this order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 27, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   6
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
